                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



ALLSTATE VEHICLE AND PROPERTY :
INSURANCE COMPANY, as subrogee of
Tom Hart
                                  :

                        Plaintiff(s),

                                                     Case No. 3:19-CV-223
                                              :
       - vs -                                        District Judge Thomas M. Rose
                                                     Magistrate Judge Sharon L. Ovington

DELL, INC.; SIMPLO TECHNOLOGY                 :
CO. LTD.; LG ELECTRONICS U.S.A.,
INC.; and NEWEGG, INC.

                         Defendant(s).        :



                                        ORDER OF REFERENCE

       Pursuant to 28 U.S.C. §636(b)(1)(A), (B), and (c), and §636(b)(3), the above-captioned
action is hereby referred to United States Magistrate Judge Sharon L. Ovington, ADR
Coordinator, for the purpose of overseeing the mediation process. The parties would request
mediation be scheduled for the first available appointment convenient for all parties.




Dated: April 28, 2021                             s/Thomas M. Rose

                                                  Thomas M. Rose, Judge
                                                  United States District Court
